                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Justin Rice,                              )
                                          )
               Plaintiff,                 )           ORDER
                                          )
       vs.                                )
                                          )
North Star Energy & Construction, LLC,    )           Case No. 4:15-cv-167
LLC, Daniel Plote, individually, and      )
Daniel Plote d/b/a River Aggregates, LLC, )
                                          )
               Defendants.                )


        On June 10, 2019, Defendant North Star Energy & Construction, LLC filed an motion to

extend the dispositive motion deadline from June 10, 2019, to July 15, 2019. The court GRANTS

the motion (Doc. No. 115). The parties shall have until July 15, 2019, to file dispositive motions.

Additionally, in light of its congested calendar, the court on its own motion shall continue the final

conference and jury trial. Accordingly, the final pretrial conference set for November 5, 2019,

before the Magistrate Judge shall be rescheduled for April 15, 2020, at 2:00 p.m. via telephone. To

participate in the conference, counsel shall call the following number and enter the following access

code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

        The jury trial set for November 18, 2019, shall be rescheduled for April 27, 2020, at 9:00

a.m. in Bismarck before Chief Judge Hovland. A four (4) day trial is anticipated.

        IT IS SO ORDERED.

        Dated this 11th day of June, 2019.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court
